J-S02003-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 ERMA MCMILLAN                          :   IN THE SUPERIOR COURT OF
                                        :         PENNSYLVANIA
                   Appellant            :
                                        :
              v.                        :
                                        :
 CHILDREN AND YOUTH SERVICES            :
 DELAWARE COUNTY                        :
                                        :
                   Appellee             :        No. 1791 EDA 2021

               Appeal from the Order Entered August 13, 2021
              In the Court of Common Pleas of Delaware County
                     Civil Division at No(s): 2019-002356


BEFORE: OLSON, J., KING, J., and McCAFFERY, J.

MEMORANDUM BY KING, J.:                             FILED APRIL 27, 2022

     Appellant, Erma McMillan (“Grandmother”), appeals pro se from the

order entered in the Delaware County Court of Common Pleas, granting full

legal and physical custody of minor children, Je.M. and Jo.M. (“Children”) to

Delaware County Children and Youth Services (“CYS”). We affirm.

     The relevant facts and procedural history of this case are as follows.

Grandmother is the maternal grandparent of Children.      After the death of

Children’s mother in 2014, Children were residing with Grandmother until

2018 when Children were adjudicated dependent and CYS was granted legal

and physical custody.   On March 18, 2019, Grandmother filed the instant

complaint for custody against CYS requesting sole physical and legal custody

of Children. The trial court directed Grandmother to amend the pleading to
J-S02003-22


add Je.M.’s father, Ramon Berry (“Father”),1 as a party and Grandmother

complied on March 2, 2020.

        On March 1, 2021, the court conducted a pre-trial evidentiary hearing

specifically to address the circumstances surrounding the dependency

adjudication of Children in 2018. Deborah Plummer, a CYS intake supervisor,

testified as follows. Children were referred to CYS in 2014 and 2016 regarding

Children’s living conditions at Grandmother’s house.       Specifically, concerns

were raised over the presence of black mold and feces in the home, lack of

electricity, and failure to enroll Je.M. in school. CYS filed petitions seeking to

adjudicate Children as dependent in 2014 and 2016 but ultimately withdrew

the petitions. In 2018, CYS received a third referral alleging that Je.M. had

been sexually abused by Dwayne Brown, Grandmother’s boyfriend who lived

in Grandmother’s residence. CYS attempted to do an assessment of the home

to ensure the safety of Children but Grandmother was uncooperative.           Mr.

Brown was referred to Child Line Registry for sexual abuse of Je.M. and was

indicated as a perpetrator after investigation.

        Lakisha Smith, a CYS caseworker supervisor, testified that after Children

were adjudicated dependent, they were placed in foster care. CYS has had

continuous legal and physical custody of Children since they were adjudicated

dependent.      Children were initially placed in the same home but were



____________________________________________


1   Jo.M.’s father is unknown.

                                           -2-
J-S02003-22


separated when Je.M. was hospitalized in November 2018.             Je.M. was

diagnosed with Post Traumatic Stress Disorder and Oppositional Defiance

Disorder and was placed in a therapeutic home where he attends therapy and

takes medication. Jo.M. was diagnosed with Post Traumatic Stress Disorder,

depression, and impulsivity. Jo.M. has been living in the same foster home

since June 2019 and is doing very well there. Children have virtual visits with

one another due to the distance between their homes.

      Ms. Smith further testified that Grandmother was not initially considered

as an option for kinship placement because she was being investigated as a

perpetrator by omission due to concerns that she was aware of Mr. Brown’s

abuse of Je.M. However, in 2019, CYS learned that Grandmother was not

indicated for abuse or neglect and contacted Grandmother to inquire whether

she would participate in the process to determine whether she could be a

kinship resource for Children. Grandmother was uncooperative and refused

to participate in a home study.        Children have had no contact with

Grandmother since they were adjudicated dependent.        Ms. Smith reported

that Grandmother has only reached out to CYS twice since Children have been

in CYS custody.

      On May 11, 2021, the court conducted a custody trial. The guardian ad

litem (“GAL”) testified that he met with Children on two occasions. According

to the GAL, Je.M. remembered Grandmother and expressed a desire to live

with Grandmother again. However, Je.M. was apprehensive of Mr. Brown and


                                     -3-
J-S02003-22


described instances of physical abuse by Mr. Brown. Je.M. further indicated

that he would not want to be present in the same house as Mr. Brown. The

GAL testified that Jo.M. did not express a desire to live with Grandmother.

The GAL noted that although Je.M. experienced some teasing from the other

children at his foster home, both children were safe and secure in their current

placement.     The GAL testified that he attempted to set up a meeting with

Grandmother but she did not respond to his inquiry. When asked by the GAL,

Grandmother initially denied knowing Mr. Brown but later admitted to knowing

him after evidence about their relationship was presented during a court

hearing. Based on the uncertainty of Grandmother’s current relationship with

Mr. Brown and the unknown condition of Grandmother’s house, the GAL

opined that Grandmother should not be awarded custody of Children.

        Patrick Pearson, a long-time family friend of Grandmother, testified that

he has known Children since their birth. Mr. Pearson stated that Grandmother

would never harm Children or allow anyone to harm them. Grandmother was

previously in a relationship with Mr. Brown but they are no longer involved.

Further, Mr. Brown no longer resides with Grandmother but lives in New

Jersey. Upon cross examination, Mr. Pearson admitted that his belief about

Mr. Brown’s whereabouts was based on what he was told by Grandmother and

Grandmother’s son.

        Father testified that while Children were staying with him for a visit in

2018,    Jo.M.   told   Father’s   girlfriend   that   Mr.   Brown   touched   Je.M.


                                        -4-
J-S02003-22


inappropriately.    Father   informed    Grandmother    of   his    concerns   but

Grandmother did not believe him. Because of this, Father temporarily refused

to return Children to Grandmother’s custody and informed the Chester Police

Department of his concerns.      Father testified that he believes Mr. Brown

sexually abused Je.M. Father also reported instances of domestic abuse and

physical altercations between Grandmother and Mr. Brown which were

witnessed by Children.     Father stated that he did not have objections to

Children being returned to Grandmother’s custody.             He testified that

Grandmother did her best to care for Children but was unsure whether living

with Grandmother was in Children’s best interests.

      Grandmother testified that Children resided with her and not with Father

prior to their adjudication of dependency.      In 2018, Father asked to see

Children for a few days and refused to return them to Grandmother’s custody.

Grandmother stated that the only other individual currently living in her house

is her son. Grandmother requested full custody of Children and represented

that she is acting in the best interests of Children.

      Je.M., who was eleven years old at the time of trial, testified that Mr.

Brown would hurt him when he lived at Grandmother’s house. Specifically,

Je.M. recounted instances where Mr. Brown pushed him down the stairs and

scratched his arm, leaving a scar. Further, Je.M. testified that Grandmother

and Mr. Brown would often get into physical altercations.          Je.M. described

witnessing one altercation where Grandmother’s son got involved, which


                                      -5-
J-S02003-22


resulted in a violent fight between Grandmother’s son and Mr. Brown. Je.M.

stated that he has not spoken with Grandmother since he was adjudicated

dependent but he would like to return to living with Grandmother.          When

asked about his current placement, Je.M. stated that he has had difficulties

with the other boys at the house, specifically stating that two of the other boys

showed him their private parts.

      Jo.M., who was ten years old at the time of the trial, testified that he

gets along with everyone at his current foster home but would like to see his

brother more often. Jo.M. does not recall anything bad occurring when he

lived at Grandmother’s house.

      After considering all the evidence, the court entered an order on August

13, 2021, which granted sole legal and physical custody of Children to CYS

and supervised in-person visitation to Grandmother. On September 3, 2021,

Grandmother timely filed a notice of appeal and contemporaneous concise

statement of matters complained of on appeal per Pa.R.A.P. 1925(a)(2)(i).

      Grandmother raises the following issues for our review:

         Whether the [trial court] ever possessed jurisdiction for
         adjudication    of    [Je.M.]    and   [Jo.M.],  and     was
         [Grandmother’s]      right    to   a   prompt     disposition
         compromised, where the custody action lingered for more
         than three years while the children laid dormant in custody,
         and whether [Grandmother] should have retained custody
         in light of the lack of jurisdiction and continued and
         unjustifiable delay?

         Whether the trial court committed reversible error where
         the court failed to grant [Grandmother’s] application for
         termination of parental rights of the father of [Je.M.],

                                      -6-
J-S02003-22


       wherein, [Father] was deemed by the dependency court to
       be unfit, convicted of indecent assault and various other
       felonious crimes, drug dealer, drug addict, homeless,
       mentally unstable and failed to exercise any parental care
       towards his child since the time of the child’s birth?

       Whether the trial court committed reversible error where
       the court refused to allow [Grandmother] to present
       mitigating and exculpatory evidence that neither she, nor
       her former paramour abused [Je.M.], and upon the court
       learning that [Grandmother] did not abuse the children,
       should she have been granted custody?

       Whether the trial court committed reversible error, and was
       it prejudicial to [Grandmother], where the court refused to
       allow [Grandmother] to object, contest or rebut issues
       within the scope of testimony and arguments offered up by
       [CYS] as follows: (1) whether [Grandmother] had the right
       to object to or rebut: testimony and evidence offered up by
       [Grandmother] of historical encounters and allegations in
       which CYS formerly had with [Grandmother], which were
       deemed unfounded; (2) whether [Grandmother] had the
       right to object and offer mitigating evidence to the contrary?

       Whether the trial court committed reversible error, and was
       it prejudicial to [Grandmother], where the court refused to
       allow [Grandmother] to present evidence that the CYS Case
       Worker (supervisor) who initially handled the dependency
       action, which is interchangeably related to the within action,
       that this person who was responsible for investigation of
       abuse of the children and who placed the children into
       custody was arrested two or more times for being under the
       influence of crack cocaine and alcohol, and was
       subsequently convicted of the same, and terminated.

       Whether the trial court committed reversible error where
       the court failed to consider evidence that [Je.M.] was being
       physically and sexually abused while under the custody and
       control of [CYS], and both, the court and [CYS], who are
       deemed mandatory reporters, failed to intervene or deter
       further harm from befalling the child, which would have
       resulted in a different verdict?

       Whether the trial court committed reversible error where

                                   -7-
J-S02003-22


       the court persistently denied [Grandmother’s] written
       requests and oral motions for visitation and communication
       of her two grandchildren who were adjudicated dependent,
       based upon the father’s unfitness and, where the children
       have been in custody for three years without visitation from
       [Grandmother] and where [CYS] persistently refused to
       communicate with [Grandmother] altogether.

       Whether the court committed reversible error where the
       court sequestered [Grandmother] into the Judge’s
       chambers to accompany all other parties in order to
       interview and question [Je.M], and [Jo.M.] and failed to
       permit [Grandmother] to question the children, wherein,
       [Grandmother] acted in the capacity of an attorney of record
       and (pro se litigant). In addition, was it error where the
       court failed to appoint an attorney to represent the legal
       issues of the children, and was it erroneous not to furnish
       [Grandmother] with … information elicited from the
       children’s testimony and interview?

       Whether [Grandmother] was deprived of procedural due
       process and was entitled to proper notice and service of the
       guardian ad litem report, and ample opportunity to
       respond[?] In addition, was it prejudicial to [Grandmother]
       where the court persuaded the guardian ad litem to take on
       dual roles permitting the guardian ad litem to represent
       [CYS], by allowing the guardian ad litem to argue and supply
       opinions as to whether [CYS] should be withdrawn from the
       custody action, moreover, was it prejudicial to
       [Grandmother], where the court permitted the guardian ad
       litem to examine and cross examine [Grandmother’s]
       witness contrary to the rules of the court?

       Whether [Grandmother] had the right to be heard and
       contest to her application for objections to the guardian ad
       litem’s report, and whether she had the right to address,
       confront and or otherwise object to any portions of the said
       report in general.

       Whether the guardian ad litem exercised due diligence and
       all reasonable efforts to visit and communicate with the two
       children to determine their interest and the best interest of
       the children, wherein, the guardian ad litem visited and met
       the children on (only) two occasions, and whether two visits

                                   -8-
J-S02003-22


           is ample and adequate time to determine the children’s best
           interests.

           Whether the Court committed reversible error where the
           court failed to adequately address the mandatory “Sixteen
           Child Custody Factors” in determining an award of custody
           to [Grandmother] as delineated under law….

(Grandmother’s Brief at 2-11) (re-ordered for purposes of disposition).

        In reviewing a child custody order:

           [O]ur scope is of the broadest type and our standard is
           abuse of discretion. This Court must accept findings of the
           trial court that are supported by competent evidence of
           record, as our role does not include making independent
           factual determinations. In addition, with regard to issues of
           credibility and weight of the evidence, this Court must defer
           to the trial judge who presided over the proceedings and
           thus viewed the witnesses first hand. However, we are not
           bound by the trial court’s deductions or inferences from its
           factual findings. Ultimately, the test is whether the trial
           court’s conclusions are unreasonable as shown by the
           evidence of record. We may reject the conclusions of the
           trial court only if they involve an error of law, or are
           unreasonable in light of the sustainable findings of the trial
           court.

S.J.S. v. M.J.S., 76 A.3d 541, 547-48 (Pa.Super. 2013) (internal citation

omitted).

        In her first issue on appeal, Grandmother argues that the trial court

“lacked jurisdiction” over this matter because the court failed to promptly

schedule a trial as required by Pa.R.C.P. 1915.4.2


____________________________________________


2   Pa.R.C.P. 1915.4 provides in relevant part:

(Footnote Continued Next Page)


                                           -9-
J-S02003-22


       Preliminarily, Grandmother fails to cite to any authority for her bald

assertion that the failure to promptly schedule a custody trial deprives the

court of subject matter jurisdiction. Likewise, our review of the record reveals

that Grandmother failed to raise this issue before the trial court. Indeed, this

Court has recently held that the failure to object to the timing and/or

scheduling of a custody trial under Rule 1915.4 constitutes waiver on appeal,

which belies Grandmother’s jurisdictional argument. See Nelson v. Kresge,

No. 1417 EDA 2021 (Pa.Super. Feb. 23, 2022) (unpublished memorandum).

See also Pa.R.A.P. 126(b) (stating we may rely on unpublished decisions of

this Court filed after May 1, 2019 for persuasive value). Thus, Grandmother’s

failure to preserve her claim before the trial court and on appeal constitutes



____________________________________________


          Depending upon the procedure in the judicial district, within
          180 days of the filing of the complaint either the court shall
          automatically enter an order scheduling a trial before a
          judge or a party shall file a praecipe, motion or request for
          trial, except as otherwise provided in this subdivision. If it
          is not the practice of the court to automatically schedule
          trials and neither party files a praecipe, motion or request
          for trial within 180 days of filing of the pleading, the court
          shall, sua sponte or on motion of a party, dismiss the matter
          unless a party has been granted an extension for good cause
          shown, or the court finds that dismissal is not in the best
          interests of the child. The extension shall not exceed 60
          days beyond the 180 day limit. A further reasonable
          extension may be granted by the court upon agreement of
          the parties or when the court finds, on the record,
          compelling circumstances for a further reasonable
          extension….

Pa.R.C.P. 1915.4(b).

                                          - 10 -
J-S02003-22


waiver. See Nelson, supra. See also Coulter v. Ramsden, 94 A.3d 1080,

1089 (Pa.Super. 2014), appeal denied, 631 Pa. 719, 110 A.3d 998 (2014)

(stating: “[O]nly claims properly presented in the [trial] court are preserved

for appeal”); In re Estate of Whitley, 50 A.3d 203, 209 (Pa.Super. 2012),

appeal denied, 620 Pa. 724, 69 A.3d 603 (2013) (reiterating: “This Court will

not consider the merits of an argument which fails to cite relevant case or

statutory authority”); Pa.R.A.P. 302(a) (stating: “Issues not raised in the

[trial] court are waived and cannot be raised for the first time on appeal”).

      In her second issue on appeal, Grandmother contends that the court

erred by failing to terminate Father’s parental rights over Je.M. As the trial

court noted, “[a]ny request by [Grandmother] made during the pendency of

the custody matter concerning termination of parental rights would have been

correctly dismissed as not appropriately pled as termination is not properly

addressed in custody matters.” (Trial Court Opinion, filed August 13, 2021,

at 8). We agree with the trial court that any termination of parental rights

proceeding that might concern Father would be outside the scope of the

custody matter before the trial court in this case. As such, Grandmother’s

second issue on appeal is without merit.

      In Grandmother’s third, fourth, and fifth issues combined, Grandmother

alleges that the court erred by failing to allow Grandmother to: 1) present

“mitigating and exculpatory evidence” that neither Grandmother nor Mr.

Brown abused Children; 2) object, contest or present evidence to contradict


                                    - 11 -
J-S02003-22


CYS’s account of Grandmother’s past encounters with CYS; and 3) present

evidence of the criminal history of an employee of CYS who handled Children’s

dependency matter.

      Nevertheless, Grandmother’s brief fails to have any meaningful

discussion of the nature and type of evidence she attempted to introduce,

when she attempted to introduce such evidence and why such evidence was

admissible under the Pennsylvania Rules of Evidence. Because Grandmother’s

brief is deficient such that we cannot properly assess the merits of her claim,

Grandmother has waived her third, fourth and fifth issues on appeal. See In

re R.D., 44 A.3d 657 (Pa.Super. 2012), appeal denied, 618 Pa. 677, 56 A.3d

398 (2012) (holding appellant waived issue, where argument portion of

appellant’s brief lacked meaningful discussion of, or citation to, record and/or

relevant legal authority regarding issue generally or specifically; appellant’s

lack of analysis precluded meaningful appellate review).

      In her sixth issue on appeal, Grandmother argues that the court erred

by failing to consider evidence that Je.M. was being physically and sexually

abused while under the custody and control of CYS. Grandmother asserts that

“[h]aving been made aware of such disturbing information … both the court

and CYS failed to take precautionary measures to modify the custody aspects

of the child’s placement or simply award temporary custody to [Grandmother]

until the time of trial.” (Grandmother’s Brief at 46).

      Again, Grandmother’s brief fails to cite to the record to indicate when


                                     - 12 -
J-S02003-22


she introduced any evidence prior to trial that Je.M. was being physically and

sexually abused in his CYS placement. See In re R.D., supra. Further, our

review of the record shows that the only evidence before the court of any

mistreatment of Je.M. at his current placement was Je.M.’s testimony at trial.

Contrary to Grandmother’s assertion, the court did not disregard this evidence

but credited it in its findings of fact and conclusions of law and ordered that

Je.M. be immediately removed from his current placement. (See Findings of

Fact and Conclusions of Law, filed August 13, 2021, at 29; Final Custody

Order, filed August 13, 2021, at 2). Accordingly, Grandmother’s sixth issue

on appeal merits no relief.

      In her seventh issue on appeal, Grandmother argues that the court

erred by failing to grant Grandmother’s written and oral requests for visitation

with Children during the pendency of this custody case. Once again, we note

that Grandmother’s brief fails to cite to the record to demonstrate when she

made any such written or oral requests. See In re R.D., supra. Our review

of the record shows that Grandmother did not file any motions or petitions

requesting interim custody of Children pending trial. Further, Grandmother

failed to cite to any relevant authority to demonstrate why the failure to grant

any such requests for visitation would constitute an abuse of discretion. See

id. See also Whitley, supra. As such, Grandmother has waived her seventh

issue on appeal.

      In her eighth issue on appeal, Grandmother argues that the court erred


                                     - 13 -
J-S02003-22


by failing to allow Grandmother, who was a pro se litigant, to be present in

the room when the court questioned Children.

       Prior to questioning Children, the court clearly explained on the record

the procedure it intended to follow. (See N.T. Trial, 5/11/21, at 128-133).

The court stated that it would allow each party to submit questions they

wished to ask Children but would not allow them to ask questions themselves.

All parties and counsel were instructed to wait in an adjoining room from which

they could hear Children’s testimony. Grandmother indicated that she wanted

to ask questions to Children but did not object to the court’s proposed

procedure. As such, Grandmother has not preserved this issue for our review.

See Coulter, supra; Pa.R.A.P. 302(a).

       In her ninth, tenth and eleventh issues combined, Grandmother argues

that the court impermissibly allowed the GAL to argue, supply opinions, and

cross-examine Grandmother’s witnesses at trial. In addition, Grandmother

asserts that she was deprived of procedural due process because she only

received the GAL’s report on the morning of trial even though she was entitled

to be served with the GAL’s report no later than 20 days prior to trial under

231 Pa. Code § 1915.11-2.3 Grandmother contends that the court erred by

refusing to hear argument on her objections to the GAL’s report and admitting



____________________________________________


3“The guardian ad litem shall file of record and provide copies of any reports
prepared by the guardian ad litem to each party and the court not later than
20 days prior to trial.” 231 Pa. Code § 1915.11-2(c).

                                          - 14 -
J-S02003-22


it into evidence. Further, Grandmother argues that the GAL only met with

Children two times and thus “it was an abuse of discretion for the trial court

to adopt the GAL’s report for the purpose of rendering it’s final judgment.”

(Grandmother’s Brief at 93).

      Nevertheless, Grandmother failed to object at trial when the court

allowed the GAL to cross examine her witnesses. As such, Grandmother has

not preserved this issue for appellate review. See Coulter, supra.

      Regarding Grandmother’s assertion that the court did not allow her to

object to the admissibility of the GAL’s report, the court explained:

         The trial court allowed [Grandmother] to make objections to
         the admissibility of the [GAL] report at trial. Although most
         of the “objections” were fact based and argumentative,
         [Grandmother] did state that she did not have the
         opportunity to read the report at which time the trial court
         allowed [Grandmother] additional time to read the report.
         The trial court then overruled her objection and admitted
         the report. However, upon the filing of [Grandmother]’s
         objection to the admission of the [GAL] report the court
         reopened the record to determine whether the report should
         be admitted into evidence.

         At the hearing on the objection, the trial court determined
         that there was no denial of due process or prejudice to
         [Grandmother] in allowing the introduction of the [GAL]’s
         report at trial.     The [GAL] provided the report to
         [Grandmother] as well as to counsel for CYS on the morning
         of the trial because as he explained on the record, he had
         been unable to finish his report within twenty days of the
         trial due to [Grandmother’s failure] to cooperate with an
         interview and home study. The trial court determined that
         it was purely due to [Grandmother]’s stalling and refusal to
         cooperate with the [GAL] that prevented him from
         submitting his report twenty days prior to the trial and that
         such refusal hampered the ability of the [GAL] to timely
         provide his report. [Grandmother] should not now have the

                                    - 15 -
J-S02003-22


          benefit of objecting to the introduction of the report when
          she was the sole reason as to why it was not completed
          more than twenty days prior to trial.

          Additionally, the trial court noted that [Grandmother]
          referenced the [GAL’s] report in her direct examination of
          the [GAL] and asked a question of the [GAL] while quoting
          the report.     Therefore, the trial court concluded that
          [Grandmother] not only had the opportunity to read it prior
          to trial but also to comprehend it well enough to use it as
          part of her trial strategy. Therefore, there was no error to
          allow the introduction of the [GAL’s] report.

          Finally, the [GAL] testified consistently with his report and
          the conclusions in his report were repeated in his direct and
          cross examination testimony. Therefore, there was no
          prejudice to [Grandmother] for the trial court to read the
          report which reiterated the [GAL]’s testimony.

(Trial Court Opinion at 10-11).      The record supports the court’s analysis.

Consequently, we cannot say the court abused its discretion in overruling

Grandmother’s objection to the GAL’s report. See S.J.S., supra. Further,

Grandmother’s complaint that the GAL only interviewed Children on two

occasions implicates the credibility of the GAL’s findings.           Determining

credibility of evidence is strictly within the purview of the trial court and as

such, we find no error in the court’s reliance on the GAL’s report in its

determination. Id. Therefore, Grandmother is not entitled to relief on her

ninth, tenth or eleventh issues on appeal.

      In her final issue on appeal, Grandmother argues that the court erred

by   failing   to   adequately   address   the   custody   factors.   Specifically,

Grandmother notes that the trial court failed to address factors 10 and 12 in

its findings of fact and conclusions of law. Further, Grandmother alleges the

                                      - 16 -
J-S02003-22


following errors in the court’s weighing of the remaining custody factors: 1)

finding that factors 1 and 8 weighed in favor of CYS when Grandmother

testified that she has not been able to see Children since they were

adjudicated dependent because CYS refused to communicate with her; 2)

finding that factor 2 weighed in favor of CYS when all past allegations that

Grandmother was abusive were deemed unfounded; 3) finding that factors 3,

4 and 9 weighed in favor of CYS when Je.M. has been assaulted and sexually

abused while under CYS custody; 4) finding that factor 6 weighed in favor of

neither party when Children have been separated for almost four years while

in CYS custody; and 5) finding that factor 7 favored both parties when both

children testified that they would prefer to live with Grandmother.

Grandmother concludes that the court abused its discretion in awarding CYS

sole physical and legal custody of Children. We disagree.

     The Child Custody Act provides:

        § 5328. Factors to consider when awarding custody

               (a)      Factors.—In ordering any form of custody,
        the court shall determine the best interest of the child by
        considering     all  relevant   factors,  giving   weighted
        consideration to those factors which affect the safety of the
        child, including the following:

                      (1) Which party is more likely to
                 encourage and permit frequent and continuing
                 contact between the child and another party.

                        (2) The present and past abuse committed
                 by a party or member of the party’s household,
                 whether there is a continued risk of harm to the
                 child or an abused party and which party can better

                                   - 17 -
J-S02003-22


              provide adequate physical         safeguards     and
              supervision of the child.

                    (2.1) The information set forth in section
              5329.1(a) (relating to consideration of child abuse
              and involvement with protective services).

                    (3) The parental duties performed by each
              party on behalf of the child.

                    (4) The need for stability and continuity in
              the child’s education, family life and community
              life.

                    (5)   The availability of extended family.

                    (6)   The child’s sibling relationships.

                     (7) The well-reasoned preference of the
              child, based on the child’s maturity and judgment.

                    (8) The attempts of a parent to turn the
              child against the other parent, except in cases of
              domestic violence where reasonable safety
              measures are necessary to protect the child from
              harm.

                     (9) Which party is more likely to maintain
              a loving, stable, consistent and nurturing
              relationship with the child adequate for the child’s
              emotional needs.

                   (10) Which party is more likely to attend to
              the daily physical, emotional, developmental,
              educational and special needs of the child.

                    (11) The proximity of the residences of the
              parties.

                    (12) Each party’s availability to care for the
              child or ability to make appropriate child-care
              arrangements.

                    (13) The level of conflict between the

                                - 18 -
J-S02003-22


                   parties and the willingness and ability of the parties
                   to cooperate with one another. A party’s effort to
                   protect a child from abuse by another party is not
                   evidence of unwillingness or inability to cooperate
                   with that party.

                         (14) The history of drug or alcohol abuse of
                   a party or member of a party’s household.

                         (15) The mental and physical condition of a
                   party or member of a party’s household.

                         (16) Any other relevant factor.

23 Pa.C.S.A. § 5328(a).

      “With any child custody case, the paramount concern is the best

interests of the child. This standard requires a case-by-case assessment of

all the factors that may legitimately affect the physical, intellectual, moral and

spiritual well-being of the child.”     M.J.M. v. M.L.G., 63 A.3d 331, 334

(Pa.Super. 2013), appeal denied, 620 Pa. 710, 68 A.3d 909 (2013) (quoting

J.R.M. v. J.E.A., 33 A.3d 647, 650 (Pa.Super. 2011)).           In expressing the

reasons for its decision, “there is no required amount of detail for the trial

court’s explanation; all that is required is that the enumerated factors are

considered and that the custody decision is based on those considerations.”

M.J.M., supra at 336. A court’s explanation of reasons for its decision, which

adequately addresses the relevant custody factors, complies with [the

statute]. Id.

      Instantly, the court explained in its opinion that its failure to specifically

address factors 10 and 12 in its findings of fact and conclusions of law was an


                                      - 19 -
J-S02003-22


inadvertent oversight. The court intended to list these factors with its analysis

of factor 9 but unintentionally omitted it. We note that the court issued an

extensive 36-page opinion of its findings of fact and conclusions of law,

covering all the evidence presented at trial and providing a detailed analysis

of all the other custody factors. Notwithstanding its omission of expressly

addressing factors 10 and 12, the court adequately covered the substance of

those factors in its analysis of factors 3, 4 and 9 by discussing Children’s

current needs and the abilities of the parties to meet those needs.        (See

Findings of Fact and Conclusions of Law at 25-36). Our review of the court’s

findings and fact and conclusions of law in toto makes clear the court

adequately analyzed and considered all custody factors delineated in Section

5328(a). See M.J.M., supra.

      Specifically, the court found: 1) factors 1, 8, and 13 weighed in favor of

CYS because CYS has been willing to permit contact between Grandmother

and Children but Grandmother has been uncooperative; 2) factor 2 weighed

in favor of CYS because Je.M. was physically and sexually abused by a member

of Grandmother’s household and it is unclear whether Grandmother is still in

contact with him; 3) factors 3, 4, and 9 weighed in favor of CYS because

Children’s needs are being met by CYS and Grandmother has failed to

establish that she can provide safe living conditions for Children; 4) factor 7

favored both parties because Je.M. stated that he would prefer to live with

Grandmother but does not want to have contact with Mr. Brown and Jo.M. did


                                     - 20 -
J-S02003-22


not express a clear preference between Grandmother and his current

placement; and 5) the remaining factors favored neither party.

       On appeal, Grandmother essentially asks this Court to reweigh the

Section 5328(a) factors in her favor. We have carefully reviewed the record

in this case and determined that the record supports the trial court’s

reasonable findings, and those findings were not the result of an error of law.

See S.J.S., supra. Therefore, we accept the trial court’s findings and decline

to reweigh the evidence. Accordingly, Grandmother is not entitled to relief on

any of her issues on appeal and we affirm the trial court’s order.4

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/27/2022




____________________________________________


4 On April 13, 2022, Grandmother filed three (3) applications for relief in this
Court seeking to (1) complete the certified record with additional notes of
testimony; (2) compel the GAL to file a brief; and (3) requesting oral
argument.      Nevertheless, the record contains all relevant transcripts
necessary for our disposition of the appeal. Additionally, Grandmother cites
no legal authority to support her claim that the GAL was required to file an
appellate brief. Further, Grandmother was denied oral argument in this case
based on the late filing of her appellate brief. For these reasons, we deny
Grandmother’s applications for relief.

                                          - 21 -